  

 

 

 

 

 

 

 

 

 

CNS RESPONSE, INC.

2012 OMNIBUS INCENTIVE COMPENSATION PLAN

 



1

 



 

TABLE OF CONTENTS

 

    PAGE Article 1. Effective Date, Objectives and Duration 1 1.1 Effective Date
of the Plan 1 1.2 Objectives of the Plan 1 1.3 Duration of the Plan 1      
Article 2. Definitions 1 2.1 “Affiliate” 1 2.2 “Award” 1 2.3 “Award Agreement” 1
2.4 “Board” 2 2.5 “Bonus Shares” 2 2.6 “CEO” 2 2.7 “Code” 2 2.8 “Committee” or
“Incentive Plan Committee” 2 2.9 “Compensation Committee” 2 2.10 “Common Stock”
2 2.11 “Covered Employee” 2 2.12 “Deferred Stock” 2 2.13 “Disability” or
“Disabled” 2 2.14 “Dividend Equivalent” 2 2.15 “Eligible Person” 3 2.16
“Exchange Act” 3 2.17 “Exercise Price” 3 2.18 “Fair Market Value” 3 2.19 “Grant
Date” 3 2.20 “Grantee” 3 2.21 “Incentive Stock Option” 3 2.22 “Including” or
“includes” 3 2.23 “Management Committee” 3 2.24 “Non-Employee Director” 3 2.25
“Option” 3 2.26 “Other Stock-Based Award” 3 2.27 “Performance-Based Exception” 3
2.28 “Performance Measures” 4 2.29 “Performance Period” 4 2.30 “Performance
Share” and “Performance Unit” 4 2.31 “Period of Restriction” 4 2.32 “Person” 4
2.33 “Restricted Shares” 4 2.34 “Restricted Stock Units” 4 2.35 “Rule 16b-3” 4
2.36 “SEC” 4 2.37 “Section 16 Non-Employee Director” 4 2.38 “Section 16 Person”
4 2.39 “Separation from Service” 4 2.40 “Share” 4 2.41 “Subsidiary Corporation”
5 2.42 “Surviving Company” 5 2.43 “Term” 5

 



i

 

 



TABLE OF CONTENTS

 

    PAGE 2.44 “Termination of Affiliation” 5       Article 3. Administration 5
3.1 Committee 5 3.2 Powers of Committee 6 3.3 No Repricings 7       Article 4.
Shares Subject to the Plan, Maximum Awards, and 162(m) Compliance 8 4.1 Number
of Shares Available for Grants 8 4.2 Adjustments in Authorized Shares and
Awards; Liquidation, Dissolution or Change of Control 8 4.3 Compliance with
Section 162(m) of the Code 9 4.4 Performance-Based Exception Under Section
162(m) 10       Article 5. Eligibility and General Conditions of Awards 10 5.1
Eligibility 10 5.2 Award Agreement 11 5.3 General Terms and Termination of
Affiliation 11 5.4 Nontransferability of Awards 11 5.5 Cancellation and
Rescission of Awards 11 5.6 Stand-Alone, Tandem and Substitute Awards 12 5.7
Compliance with Rule 16b-3 12 5.8 Deferral of Award Payouts 13       Article 6.
Stock Options 13 6.1 Grant of Options 13 6.2 Award Agreement 13 6.3 Option
Exercise Price 13 6.4 Grant of Incentive Stock Options 13 6.5 Payment of
Exercise Price 14       Article 7. Restricted Shares 15 7.1 Grant of Restricted
Shares 15 7.2 Award Agreement 15 7.3 Consideration for Restricted Shares 15 7.4
Effect of Forfeiture 15 7.5 Escrow; Legends 15       Article 8. Performance
Units and Performance Shares 15 8.1 Grant of Performance Units and Performance
Shares 15 8.2 Value/Performance Goals 16 8.3 Earning of Performance Units and
Performance Shares 16       Article 9. Deferred Stock and Restricted Stock Units
16 9.1 Grant of Deferred Stock and Restricted Stock Units 16 9.2 Vesting and
Delivery 16       Article 10. Dividend Equivalents 17     Article 11. Bonus
Shares 17     Article 12. Other Stock-Based Awards 17     Article 13.
Non-Employee Director Awards 17

 



ii

 





 

TABLE OF CONTENTS

 

    PAGE Article 14. Amendment, Modification, and Termination 17 14.1 Amendment,
Modification, and Termination 17 14.2 Awards Previously Granted 18       Article
15. Compliance with Code Section 409A 18 15.1 Awards Subject to Code Section
409A 18 15.2 Deferral and/or Distribution Elections 18 15.3 Subsequent Elections
18 15.4 Distributions Pursuant to Deferral Elections 19 15.5 Six Month Delay 19
15.6 Death or Disability 19 15.7 No Acceleration of Distributions 19      
Article 16. Withholding 19 16.1 Required Withholding 19 16.2 Notification under
Code Section 83(b) 20       Article 17. Additional Provisions 20 17.1 Successors
20 17.2 Severability 20 17.3 Requirements of Law 20 17.4 Securities Law
Compliance 21 17.5 Awards Subject to Claw-Back Policies 21 17.6 No Rights as a
Stockholder 21 17.7 Nature of Payments 21 17.8 Non-Exclusivity of Plan 21 17.9
Governing Law 22 17.10 Unfunded Status of Awards; Creation of Trusts 22 17.11
Affiliation 22 17.12 Participation 22 17.13 Military Service 22 17.14
Construction 22 17.15 Headings 22 17.16 Obligations 22 17.17 No Right to
Continue as Director 22 17.18 Stockholder Approval 22

 



iii

 

 



CNS RESPONSE, INC.

2012 OMNIBUS INCENTIVE COMPENSATION PLAN

 

Article 1.
Effective Date, Objectives and Duration

 

1.1            Effective Date of the Plan . CNS Response, Inc., a Delaware
corporation (the “Company”), adopted the 2012 Omnibus Incentive Compensation
Plan (the “Plan”) on March 22, 2012, (the “Effective Date”) subject to approval
by the Company’s stockholders. The terms of the Plan are set forth herein.

 

1.2            Objectives of the Plan . The Plan is intended (a) to allow
selected employees of and consultants to the Company and its Subsidiaries to
acquire or increase equity ownership in the Company, thereby strengthening their
commitment to the success of the Company and stimulating their efforts on behalf
of the Company, and to assist the Company and its Subsidiaries in attracting new
employees, officers and consultants and retaining existing employees and
consultants, (b) to optimize the profitability and growth of the Company and its
Subsidiaries through incentives which are consistent with the Company’s goals,
(c) to provide Grantees with an incentive for excellence in individual
performance, (d) to promote teamwork among employees, consultants and
Non-Employee Directors, and (e) to attract and retain highly qualified persons
to serve as Non-Employee Directors and to promote ownership by such Non-Employee
Directors of a greater proprietary interest in the Company, thereby aligning
such Non-Employee Directors’ interests more closely with the interests of the
Company’s stockholders.

 

1.3            Duration of the Plan . The Plan shall commence on the Effective
Date and shall remain in effect, subject to the right of the Board of Directors
of the Company (“Board”) to amend or terminate the Plan at any time pursuant to
Article 14 hereof, until the earlier of March 22, 2022, or the date all Shares
subject to the Plan shall have been purchased or acquired and the restrictions
on all Restricted Shares granted under the Plan shall have lapsed, according to
the Plan’s provisions.

 

Article 2.
Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

 

2.1           “ Affiliate ” means any corporation or other entity, including but
not limited to partnerships, limited liability companies and joint ventures,
with respect to which the Company, directly or indirectly, owns as applicable
(a) stock possessing more than fifty percent (50%) of the total combined voting
power of all classes of stock entitled to vote, or more than fifty percent (50%)
of the total value of all shares of all classes of stock of such corporation, or
(b) an aggregate of more than fifty percent (50%) of the profits interest or
capital interest of a non-corporate entity.

 

2.2           “ Award ” means Options (including non-qualified options and
Incentive Stock Options), Restricted Shares, Performance Units (which may be
paid in cash), Performance Shares, Deferred Stock, Restricted Stock Units,
Dividend Equivalents, Bonus Shares, or Other Stock-Based Awards granted under
the Plan.

 

2.3           “ Award Agreement ” means either (a) a written agreement entered
into by the Company and a Grantee setting forth the terms and provisions
applicable to an Award granted under this Plan, or (b) a written statement
issued by the Company to a Grantee describing the terms and provisions of such
Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by the Grantee.

 

2.4           “ Board ” means the Board of Directors of the Company.

 

2.5           “ Bonus Shares ” means Shares that are awarded to a Grantee with
or without cost and without restrictions either in recognition of past
performance (whether determined by reference to another employee benefit plan of
the Company or otherwise) or as an incentive to become an Eligible Person.

 

2.6           “ CEO ” means the Chief Executive Officer of the Company.

 

2.7           “ Code ” means the Internal Revenue Code of 1986, as amended from
time to time. References to a particular section of the Code include references
to regulations and rulings thereunder and to successor provisions.

 

2.8           “ Committee ” or “ Incentive Plan Committee ” has the meaning set
forth in Section 3.1(a).

 

2.9           “ Compensation Committee ” means the compensation committee of the
Board.

 

2.10         “ Common Stock ” means the common stock, $0.001 par value, of the
Company.

 



1

 

 

2.11         “ Covered Employee ” means a Grantee who, as of the last day of the
fiscal year in which the value of an Award is recognizable as income for federal
income tax purposes, is a “covered employee,” within the meaning of Code Section
162(m), with respect to the Company.

 

2.12         “ Deferred Stock ” means a right, granted under Article 9, to
receive Shares at the end of a specified deferral period.

 

2.13         “ Disability ” or “ Disabled ” means, unless otherwise defined in
an Award Agreement, or as otherwise determined under procedures established by
the Committee for purposes of the Plan:

 

 (a)          Except as provided in (b) below, a disability within the meaning
of Section 22(e)(3) of the Code; and

 

 (b)          In the case of any Award that constitutes deferred compensation
within the meaning of Section 409A of the Code, a disability as defined in
regulations under Code Section 409A. For purpose of Code Section 409A, a Grantee
will be considered Disabled if:

 

(i)          the Grantee is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, or

 

(ii)         the Grantee is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Grantee’s employer.

 

2.14         “ Dividend Equivalent ” means a right to receive payments equal to
dividends or property, if and when paid or distributed, on a specified number of
Shares.

 

2.15         “ Eligible Person ” means any employee (including any officer) of,
or non-employee consultant to, or Non-Employee Director of, the Company or any
Affiliate, or potential employee (including a potential officer) of, or
non-employee consultant to, the Company or an Affiliate; provided, however, that
solely with respect to the grant of an Incentive Stock Option, an Eligible
Person shall be any employee (including any officer) of the Company or any
Subsidiary Corporation. Solely for purposes of Section 5.6(b), current or former
employees or non-employee directors of, or consultants to, of an Acquired Entity
who receive Substitute Awards in substitution for Acquired Entity Awards shall
be considered Eligible Persons under this Plan with respect to such Substitute
Awards.

 

2.16         “ Exchange Act ” means the Securities Exchange Act of 1934, as
amended from time to time. References to a particular section of the Exchange
Act include references to successor provisions.

 

2.17         “ Exercise Price ” means with respect to an Option, the price at
which a Share may be purchased by a Grantee pursuant to such Option.

 

2.18         “ Fair Market Value ” means a price that is based on the opening,
closing, actual, high, low, or the arithmetic mean of selling prices of a Share
reported on The Nasdaq Capital Market (“Nasdaq”), or if not the Nasdaq, on the
established stock exchange which is the principal exchange upon which the Shares
are traded on the applicable date or the preceding trading day. Unless the
Committee determines otherwise, if the Shares are traded over the counter at the
time a determination of its Fair Market Value is required to be made hereunder,
Fair Market Value shall be deemed to be equal to the arithmetic mean between the
reported high and low or closing bid and asked prices of a Share on the
applicable date, or if no such trades were made that day then the most recent
date on which Shares were publicly traded. In the event Shares are not publicly
traded at the time a determination of their value is required to be made
hereunder, the determination of their Fair Market Value shall be made by the
Committee in such manner as it deems appropriate provided such manner is
consistent with Treasury Regulation 1.409A-1(b)(5)(iv)(B). Such definition(s) of
Fair Market Value shall be specified in each Award Agreement and may differ
depending on whether Fair Market Value is in reference to the grant, exercise,
vesting, settlement, or payout of an Award; provided, however that in the
absence of such determination, Fair Market Value means the closing price for a
Share as reported by the Nasdaq (or such other principal exchange) on the date
immediately preceding the Grant Date or other applicable date, or if no sales
occurred that day, on the most recent date upon which sales did occur.

 

2.19         “ Grant Date ” means the date on which an Award is granted or such
later date as specified in advance by the Committee.

 

2.20         “ Grantee ” means a person who has been granted an Award.

 

2.21         “ Incentive Stock Option ” means an Option that is intended to meet
the requirements of Section 422 of the Code.

 

2.22         “ Including ” or “ includes ” means “including, without
limitation,” or “includes, without limitation,” respectively.

 

2.23         “ Management Committee ” has the meaning set forth in Section
3.1(b).

 



2

 

 

2.24         “ Non-Employee Director ” means a member of the Board who is not an
employee of the Company or any Affiliate.

 

2.25         “ Option ” means an option granted under Article 6 of the Plan.

 

2.26         “ Other Stock-Based Award ” means a right, granted under Article 12
hereof, that relates to or is valued by reference to Shares or other Awards
relating to Shares.

 

2.27         “ Performance-Based Exception ” means the performance-based
exception from the tax deductibility limitations of Code Section 162(m)
contained in Code Section 162(m)(4)(C) (including the special provisions for
options thereunder). Notwithstanding the foregoing, nothing in this Plan shall
be construed to mean that an Award which does not satisfy the requirements for
performance-based compensation under Code Section 162(m) does not constitute
performance-based compensation for other purposes, including Code Section 409A.

  

2.28         “ Performance Measures ” has the meaning set forth in Section 4.4.

 

2.29         “ Performance Period ” means the time period during which
performance goals must be met.

 

2.30         “ Performance Share ” and “ Performance Unit ” have the respective
meanings set forth in Article 8.

 

2.31         “ Period of Restriction ” means the period during which Restricted
Shares are subject to forfeiture if the conditions specified in the Award
Agreement are not satisfied.

 

2.32         “ Person ” means any individual, sole proprietorship, partnership,
joint venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

 

2.33         “ Restricted Shares ” means Shares, granted under Article 7, that
are both subject to forfeiture and are nontransferable if the Grantee does not
satisfy the conditions specified in the Award Agreement applicable to such
Shares.

 

2.34         “ Restricted Stock Units ” are rights, granted under Article 9, to
receive Shares if the Grantee satisfies the conditions specified in the Award
Agreement applicable to such rights.

 

2.35         “ Rule 16b-3 ” means Rule 16b-3 promulgated by the SEC under the
Exchange Act, as amended from time to time, together with any successor rule.

 

2.36         “ SEC ” means the United States Securities and Exchange Commission,
or any successor thereto.

 

2.37         “ Section 16 Non-Employee Director ” means a member of the Board
who satisfies the requirements to qualify as a “non-employee director” under
Rule 16b-3.

 

2.38         “ Section 16 Person ” means a person who is subject to potential
liability under Section 16(b) of the Exchange Act with respect to transactions
involving equity securities of the Company.

 

2.39         “ Separation from Service ” means, with respect to any Award that
constitutes deferred compensation within the meaning of Code Section 409A, a
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h).
For this purpose, a “separation from service” is deemed to occur on the date
that the Company and the Grantee reasonably anticipate that the level of bona
fide services the Grantee would perform for the Company and/or any Affiliates
after that date (whether as an employee, Non-Employee Director or consultant or
independent contractor) would permanently decrease to a level that, based on the
facts and circumstances, would constitute a separation from service; provided
that a decrease to a level that is 50% or more of the average level of bona fide
services provided over the prior 36 months shall not be a separation from
service, and a decrease to a level that is 20% or less of the average level of
such bona fide services shall be a separation from service. The Committee
retains the right and discretion to specify, and may specify, whether a
separation from service occurs for individuals providing services to the Company
or an Affiliate immediately prior to an asset purchase transaction in which the
Company or an Affiliate is the seller who provide services to a buyer after and
in connection with such asset purchase transaction; provided, such specification
is made in accordance with the requirements of Treasury Regulation Section
1.409A-1(h)(4).

 

2.40         “ Share ” means a share of Common Stock, and such other securities
of the Company, as may be substituted or resubstituted for Shares pursuant to
Section 4.2 hereof.

 

2.41         “ Subsidiary Corporation ” means a corporation other than the
Company in an unbroken chain of corporations beginning with the Company if, at
the time of granting the Option, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 



3

 

 

2.42         “ Surviving Company ” means the surviving corporation in any merger
or consolidation, involving the Company, including the Company if the Company is
the surviving corporation, or the direct or indirect parent company of the
Company or such surviving corporation following a sale of substantially all of
the outstanding stock of the Company.

 

2.43         “ Term ” of any Option means the period beginning on the Grant Date
of an Option and ending on the date such Option expires, terminates or is
cancelled. No Option under this Plan shall have a Term exceeding 10 years.

 

2.44         “ Termination of Affiliation ” occurs on the first day on which an
individual is for any reason no longer providing services to the Company or any
Affiliate in the capacity of an employee, officer or consultant or with respect
to an individual who is an employee or officer of or a consultant to an
Affiliate, the first day on which such entity ceases to be an Affiliate of the
Company; provided, however, that if an Award constitutes deferred compensation
within the meaning of Code Section 409A, Termination of Affiliation with respect
to such Award shall mean the Grantee’s Separation from Service.

 

Article 3.
Administration

 

3.1           Committee .

 

(a)          Subject to Section 3.2, the Plan shall be administered by a
Committee (the “Incentive Plan Committee” or the “Committee”) appointed by the
Board from time to time. Notwithstanding the foregoing, either the Board or the
Compensation Committee may at any time and in one or more instances reserve
administrative powers to itself as the Committee or exercise any of the
administrative powers of the Committee. To the extent the Board or Compensation
Committee considers it desirable to comply with Rule 16b-3 or meet the
Performance-Based Exception, the Committee shall consist of two or more
directors of the Company, all of whom qualify as “outside directors” within the
meaning of Code Section 162(m) and Section 16 Non-Employee Directors. The number
of members of the Committee shall from time to time be increased or decreased,
and shall be subject to such conditions, in each case if and to the extent the
Board deems it appropriate to permit transactions in Shares pursuant to the Plan
to satisfy such conditions of Rule 16b-3 and the Performance-Based Exception as
then in effect.

 

(b)          The Board or the Compensation Committee may appoint and delegate to
another committee (“Management Committee”), or to the CEO, any or all of the
authority of the Board or the Committee, as applicable, with respect to Awards
to Grantees other than Grantees who are executive officers, Non-Employee
Directors, or are (or are expected to be) Covered Employees and/or are Section
16 Persons at the time any such delegated authority is exercised.

 

(c)          Unless the context requires otherwise, any references herein to
“Committee” include references to the Incentive Plan Committee, the Board or the
Compensation Committee to the extent any has assumed or exercises administrative
powers itself as the Committee pursuant to subsection (a), and to the Management
Committee or the CEO to the extent either has been delegated authority pursuant
to subsection (b), as applicable; provided that (i) for purposes of Awards to
Non-Employee Directors, “Committee” shall include only the full Board, and (ii)
for purposes of Awards intended to comply with Rule 16b-3 or meet the
Performance-Based Exception, “Committee” shall include only the Incentive Plan
Committee or the Compensation Committee.

 

3.2            Powers of Committee . Subject to and consistent with the
provisions of the Plan, the Committee has full and final authority and sole
discretion as follows; provided that any such authority or discretion exercised
with respect to a specific Non-Employee Director shall be approved by the
affirmative vote of a majority of the members of the Board, even if not a
quorum, but excluding the Non-Employee Director with respect to whom such
authority or discretion is exercised:

 

(a)         to determine when, to whom and in what types and amounts Awards
should be granted;

 

(b)         to grant Awards to Eligible Persons in any number and to determine
the terms and conditions applicable to each Award (including the number of
Shares or other property to which an Award will relate, any Exercise Price or
purchase price, any limitation or restriction, any schedule for or performance
conditions relating to the earning of the Award or the lapse of limitations,
forfeiture restrictions, restrictions on exercisability or transferability, any
performance goals including those relating to the Company and/or an Affiliate
and/or any division thereof and/or an individual, and/or vesting based on the
passage of time, based in each case on such considerations as the Committee
shall determine);

 

(c)         to determine the benefit payable under any Performance Unit,
Performance Share, Dividend Equivalent, Other Stock-Based Award and to determine
whether any performance or vesting conditions have been satisfied;

 

(d)         to determine whether or not specific Awards shall be granted in
connection with other specific Awards, and if so, whether they shall be
exercisable cumulatively with, or alternatively to, such other specific Awards
and all other matters to be determined in connection with an Award;

 

(e)          to determine the Term of any Option;

 



4

 

 

(f)          to determine the amount, if any, that a Grantee shall pay for
Restricted Shares, whether to permit or require the payment of cash dividends
thereon to be deferred and the terms related thereto, when Restricted Shares
(including Restricted Shares acquired upon the exercise of an Option) shall be
forfeited and whether such shares shall be held in escrow;

 

(g)         to determine whether, to what extent and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited or surrendered or any terms of the Award may be waived, and
to accelerate the exercisability of, and to accelerate or waive any or all of
the terms and conditions applicable to, any Award or any group of Awards for any
reason and at any time;

 

(h)         to determine with respect to Awards granted to Eligible Persons
whether, to what extent and under what circumstances cash, Shares, other Awards,
other property and other amounts payable with respect to an Award will be
deferred, either at the election of the Grantee or if and to the extent
specified in the Award Agreement automatically or at the election of the
Committee (whether to limit loss of deductions pursuant to Code Section 162(m)
or otherwise);

 

(i)          to offer to exchange or buy out any previously granted Award for a
payment in cash, Shares or other Award;

 

(j)          to construe and interpret the Plan and to make all determinations,
including factual determinations, necessary or advisable for the administration
of the Plan;

 

(k)         to make, amend, suspend, waive and rescind rules and regulations
relating to the Plan;

 

(l)          to appoint such agents as the Committee may deem necessary or
advisable to administer the Plan;

 

(m)        to determine the terms and conditions of all Award Agreements
applicable to Eligible Persons (which need not be identical) and, with the
consent of the Grantee, to amend any such Award Agreement at any time, among
other things, to permit transfers of such Awards to the extent permitted by the
Plan; provided that the consent of the Grantee shall not be required for any
amendment (i) which does not adversely affect the rights of the Grantee, or (ii)
which is necessary or advisable (as determined by the Committee) to carry out
the purpose of the Award as a result of any new applicable law or change in an
existing applicable law, or (iii) to the extent the Award Agreement specifically
permits amendment without consent;

 

(n)         to cancel, with the consent of the Grantee, outstanding Awards and
to grant new Awards in substitution therefor;

 

(o)         to impose such additional terms and conditions upon the grant,
exercise or retention of Awards as the Committee may, before or concurrently
with the grant thereof, deem appropriate, including limiting the percentage of
Awards which may from time to time be exercised by a Grantee;

 

(p)         to make adjustments in the terms and conditions of, and the criteria
in, Awards in recognition of unusual or nonrecurring events (including events
described in Section 4.2) affecting the Company or an Affiliate or the financial
statements of the Company or an Affiliate, or in response to changes in
applicable laws, regulations or accounting principles; provided, however, that
in no event shall such adjustment increase the value of an Award for a person
expected to be a Covered Employee for whom the Committee desires to have the
Performance-Based Exception apply;

 

(q)         to correct any defect or supply any omission or reconcile any
inconsistency, and to construe and interpret the Plan, the rules and
regulations, and Award Agreement or any other instrument entered into or
relating to an Award under the Plan; and

 

(r)          to take any other action with respect to any matters relating to
the Plan for which it is responsible and to make all other decisions and
determinations as may be required under the terms of the Plan or as the
Committee may deem necessary or advisable for the administration of the Plan.

 

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, its Affiliates, any Grantee,
any person claiming any rights under the Plan from or through any Grantee, and
stockholders, except to the extent the Committee may subsequently modify, or
take further action not consistent with, its prior action. If not specified in
the Plan, the time at which the Committee must or may make any determination
shall be determined by the Committee, and any such determination may thereafter
be modified by the Committee. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Company or any Affiliate the authority, subject
to such terms as the Committee shall determine, to perform specified functions
under the Plan (subject to Sections 4.3 and 5.7(c)).

 

3.3            No Repricings . Notwithstanding any provision in Section 3.2 to
the contrary, the terms of any outstanding Option may not be amended to reduce
the Exercise Price of such Option or cancel any outstanding Option in exchange
for other Options with an Exercise Price that is less than the Exercise Price of
the cancelled Option or for any cash payment (or Shares having with a Fair
Market Value) in an amount that exceeds the excess of the Fair Market Value of
the Shares underlying such cancelled Option over the aggregate Exercise Price of
such Option or for any other Award, without stockholder approval; provided,
however, that the restrictions set forth in this Section 3.3, shall not apply to
any adjustment allowed under to Section 4.2.

 



5

 

 

Article 4.
Shares Subject to the Plan, Maximum Awards, and 162(m) Compliance

 

4.1           Number of Shares Available for Grants . Subject to adjustment as
provided in Section 4.2 and except as provided in Section 5.6(b), the maximum
number of Shares hereby reserved for delivery under the Plan shall be
15,000,000, including Shares delivered pursuant to the exercise of Incentive
Stock Options granted hereunder.

 

If any Shares subject to an Award granted hereunder (other than a Substitute
Award granted pursuant to Section 5.6.(b)) are forfeited or such Award otherwise
terminates without the delivery of such Shares, the Shares subject to such
Award, to the extent of any such forfeiture or termination, shall again be
available for grant under the Plan. For avoidance of doubt, however, if any
Shares subject to an Award granted hereunder are withheld or applied as payment
in connection with the exercise of an Award or the withholding or payment of
taxes related thereto (“Returned Shares”), such Returned Shares will be treated
as having been delivered for purposes of determining the maximum number of
Shares available for grant under the Plan and shall not again be treated as
available for grant under the Plan.

 

Shares delivered pursuant to the Plan may be, in whole or in part, authorized
and unissued Shares, or treasury Shares, including Shares repurchased by the
Company for purposes of the Plan.

 

4.2           Adjustments in Authorized Shares and Awards; Liquidation,
Dissolution or Change of Control .

 

(a)           Adjustment in Authorized Shares and Awards . In the event that the
Committee determines that any dividend or other distribution (whether in the
form of Shares, or other property), recapitalization, forward or reverse stock
split, subdivision, consolidation or reduction of capital, reorganization,
merger, consolidation, scheme of arrangement, split-up, spin-off or combination
involving the Company or repurchase or exchange of Shares or other securities of
the Company or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that any adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, (iii) the Exercise Price with respect to any Award or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award, and (iv) the number and kind of Shares of outstanding
Restricted Shares, or the Shares underlying any Award of Restricted Stock Units,
Deferred Stock or other outstanding Share-based Award. Notwithstanding the
foregoing, no such adjustment shall be authorized with respect to any Options to
the extent that such adjustment would cause the Option (determined as if such
Option was an Incentive Stock Option) to violate Section 424(a) of the Code or
otherwise subject any Grantee to taxation under Section 409A of the Code; and
provided further that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.

 

(b)           Merger, Consolidation or Similar Corporate Transaction . In the
event of a merger or consolidation of the Company with or into another
corporation or a sale of substantially all of the stock of the Company (a
“Corporate Transaction”), unless an outstanding Award is assumed by the
Surviving Company or replaced with an equivalent Award granted by the Surviving
Company in substitution for such outstanding Award, such Award shall be vested
and non-forfeitable and any conditions on such Award shall lapse, as to all or
any part of such Award, including Shares as to which the Award would not
otherwise be exercisable or non-forfeitable. If an Award becomes exercisable or
non-forfeitable in lieu of assumption or replacement by the Surviving Company in
a Corporate Transaction, the Committee may either (i) allow all Grantees to
exercise such Awards of Options within a reasonable period prior to the
consummation of the transactions and cancel any outstanding Awards that remain
unexercised upon consummation of the Corporate Transaction, or (ii) cancel any
or all outstanding Awards of Options in exchange for a payment (in securities or
other property) in an amount equal to the amount that the Grantee would have
received (net of the Exercise Price) if such Options were fully vested and
exercised immediately prior to the consummation of the Corporate Transaction.
Notwithstanding the foregoing, if an Option is not assumed by the Surviving
Company or replaced with an equivalent Award issued by the Surviving Company and
the Exercise Price with respect to any outstanding Option exceeds the Fair
Market Value of the Shares immediately prior to the consummation of the
Corporation Transaction, such Awards shall be cancelled without any payment to
the Grantee.

 

(c)           Liquidation or Dissolution of the Company . In the event of the
proposed dissolution or liquidation of the Company, each Award will terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Committee. Additionally, the Committee may, in the exercise of
its sole discretion, cause Awards to be vested and non-forfeitable and cause any
conditions on any such Award to lapse, as to all or any part of such Award,
including Shares as to which the Award would not otherwise be exercisable or
non-forfeitable and allow all Grantees to exercise such Awards of Options within
a reasonable period prior to the consummation of such proposed action. Any
Awards that remain unexercised upon consummation of such proposed action shall
be cancelled.

 

(d)           Deferred Compensation and Awards Intended to Comply With the
Performance-Based Exception . Notwithstanding the forgoing provisions of this
Section 4.2,

 



6

 

 

(i)          if an Award (other than an Option) is intended to comply with the
Performance-Based Exception, no payment or settlement of such Award shall be
made pursuant to Section 4.2(b) or (c) until the earlier (i) the consummation of
a change of control of the Company (as determined by the Committee in its sole
discretion) or (ii) the attainment of the Performance Measure(s) upon which the
Award is conditioned as certified by the Committee; and

 

(ii)         if an Award constitutes deferred compensation within the meaning of
Code Section 409A, no payment or settlement of such Award shall be made pursuant
to Section 4.2(b) or (c), unless the Corporate Transaction or the dissolution or
liquidation of the Company, as applicable, constitutes a change in ownership or
effective control of the Company or a change in ownership of a substantial
portion of the assets of the Company as described in Treasury Regulation Section
1.409A-3(i)(5).

 

4.3           Compliance with Section 162(m) of the Code .

 

(a)           Section 162(m) Compliance . To the extent the Committee determines
that compliance with the Performance-Based Exception is desirable with respect
to an Award, this Section 4.3(a) shall apply. Each Award that is intended to
meet the Performance-Based Exception and is granted to a person the Committee
believes is likely to be a Covered Employee at the time such Award is settled
shall comply with the requirements of the Performance-Based Exception; provided,
however, that to the extent Code Section 162(m) requires periodic shareholder
approval of performance measures, such approval shall not be required for the
continuation of the Plan or as a condition to grant any Award hereunder after
such approval is required. In addition, in the event that changes are made to
Code Section 162(m) to permit flexibility with respect to the Award or Awards
available under the Plan, the Committee may, subject to this Section 4.3, make
any adjustments to such Awards as it deems appropriate.

 

(b)           Annual Individual Limitations . No Grantee may be granted Awards
(other than Awards that cannot be satisfied in Shares) with respect to more than
1,500,000 Shares, subject to adjustment as provided in Section 4.2(a), in a
single calendar year and except as otherwise provided in Section 5.6(b).

 

4.4            Performance-Based Exception Under Section 162(m) . Unless and
until the Committee proposes for stockholder vote and stockholders approve a
change in the general performance measures set forth in this Section 4.4, for
Awards (other than Options) designed to qualify for the Performance-Based
Exception, the objective Performance Measure(s) shall be chosen from among the
following: the attainment by a Share a specified Fair Market Value for a
specified period of time; earnings per Share; earnings per Share from continuing
operations; total shareholder return; return on assets; return on equity; return
on capital; earnings before or after taxes, interest, depreciation, and/or
amortization; return on investment; interest expense; cash flow; cash flow from
operations; revenues; sales; costs; assets; debt; expenses; inventory turnover;
economic value added; cost of capital; operating margin; gross margin; net
income before or after taxes; operating earnings either before or after interest
expense and either before or after incentives or asset impairments; attainment
of cost reduction goals; revenue per customer; customer turnover rate; asset
impairments; financing costs; capital expenditures; working capital; strategic
business criteria, consisting of one or more objectives based on meeting
specified revenue, market penetration, geographic business expansion goals,
objectively identified project milestones, production volume levels, cost
targets, and goals relating to acquisitions or divestitures; customer
satisfaction, aggregate product price and other product price measures; safety
record; service reliability; debt rating; and achievement of business and
operational goals, such as market share, new products, and/or business
development. Any applicable Performance Measure may be applied on a pre- or
post-tax basis. The Committee may, on the Grant Date of an Award intended to
comply with the Performance-Based Exception, and in the case of other grants, at
any time, provide that the formula for such Award may include or exclude items
to measure specific objectives, such as losses from discontinued operations,
extraordinary gains or losses, the cumulative effect of accounting changes,
acquisitions or divestitures, foreign exchange impacts and any unusual,
nonrecurring gain or loss. The levels of performance required with respect to
Performance Measures may be expressed in absolute or relative levels and may be
based upon a set increase, set positive result, maintenance of the status quo,
set decrease or set negative result. Performance Measures may differ for Awards
to different Grantees. The Committee shall specify the weighting (which may be
the same or different for multiple objectives) to be given to each performance
objective for purposes of determining the final amount payable with respect to
any such Award. Any one or more of the Performance Measures may apply to the
Grantee, a department, unit, division or function within the Company or any one
or more Affiliates; and may apply either alone or relative to the performance of
other businesses or individuals (including industry or general market indices).
For Awards intended to comply with the Performance-Based Exception, the
Committee shall set the Performance Measures within the time period prescribed
by Section 162(m) of the Code.

 

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that Awards which are designed to qualify for the Performance-Based
Exception may not (unless the Committee determines to amend the Award so that it
no longer qualified for the Performance-Based Exception) be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward). The
Committee may not, unless the Committee determines to amend the Award so that it
no longer qualifies for the Performance-Based Exception, delegate any
responsibility with respect to Awards intended to qualify for the
Performance-Based Exception. All determinations by the Committee as to the
achievement of the Performance Measure(s) shall be in writing prior to payment
of the Award.

 

In the event that applicable laws change to permit Committee discretion to alter
the governing performance measures without obtaining stockholder approval of
such changes, and still qualify for the Performance-Based Exception, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.

 



7

 

 

Article 5.
Eligibility and General Conditions of Awards

 

5.1            Eligibility . The Committee may in its discretion grant Awards to
any Eligible Person, whether or not he or she has previously received an Award;
provided, however, that all Awards made to Non-Employee Directors shall be
determined by the Board in its sole discretion.

 

5.2           Award Agreement . To the extent not set forth in the Plan, the
terms and conditions of each Award shall be set forth in an Award Agreement.

 

5.3           General Terms and Termination of Affiliation . The Committee may
impose on any Award or the exercise or settlement thereof, at the date of grant
or, subject to the provisions of Section 14.2, thereafter, such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine, including terms requiring forfeiture, acceleration or pro-rata
acceleration of Awards in the event of a Termination of Affiliation by the
Grantee. Except as may be required under the Delaware General Corporation Law,
Awards may be granted for no consideration other than prior and future services.
Except as otherwise determined by the Committee pursuant to this Section 5.3,
all Options that have not been exercised, or any other Awards that remain
subject to a risk of forfeiture or which are not otherwise vested, or which have
outstanding Performance Periods, at the time of a Termination of Affiliation
shall be forfeited to the Company.

 

5.4           Nontransferability of Awards .

 

(a)          Each Award and each right under any Award shall be exercisable only
by the Grantee during the Grantee’s lifetime, or, if permissible under
applicable law, by the Grantee’s guardian or legal representative or by a
transferee receiving such Award pursuant to a qualified domestic relations order
(a “QDRO”) as defined in the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder.

 

(b)          No Award (prior to the time, if applicable, Shares are delivered in
respect of such Award), and no right under any Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Grantee otherwise than by will or by the laws of descent and distribution (or in
the case of Restricted Shares, to the Company) or pursuant to a QDRO, and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary to receive benefits in
the event of the Grantee’s death shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

 

(c)          Notwithstanding subsections (a) and (b) above, to the extent
provided in the Award Agreement, Options (other than Incentive Stock Options)
and Restricted Shares, may be transferred, without consideration, to a Permitted
Transferee. For this purpose, a “Permitted Transferee” in respect of any Grantee
means any member of the Immediate Family of such Grantee, any trust of which all
of the primary beneficiaries are such Grantee or members of his or her Immediate
Family, or any partnership (including limited liability companies and similar
entities) of which all of the partners or members are such Grantee or members of
his or her Immediate Family; and the “Immediate Family” of a Grantee means the
Grantee’s spouse, children, stepchildren, grandchildren, parents, stepparents,
siblings, grandparents, nieces and nephews. Such Option may be exercised by such
transferee in accordance with the terms of the Award Agreement. If so determined
by the Committee, a Grantee may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of the Grantee,
and to receive any distribution with respect to any Award upon the death of the
Grantee. A transferee, beneficiary, guardian, legal representative or other
person claiming any rights under the Plan from or through any Grantee shall be
subject to and consistent with the provisions of the Plan and any applicable
Award Agreement, except to the extent the Plan and Award Agreement otherwise
provide with respect to such persons, and to any additional restrictions or
limitations deemed necessary or appropriate by the Committee.

 

(d)          Nothing herein shall be construed as requiring the Committee to
honor a QDRO except to the extent required under applicable law.

 

5.5           Cancellation and Rescission of Awards . Unless the Award Agreement
specifies otherwise, the Committee may cancel, rescind, suspend, withhold, or
otherwise limit or restrict any unexercised Award at any time if the Grantee is
not in compliance with all applicable provisions of the Award Agreement and the
Plan or if the Grantee has a Termination of Affiliation.

 

5.6           Stand-Alone, Tandem and Substitute Awards .

 

(a)          Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution for, any other Award granted under the Plan unless such tandem or
substitution Award would subject the Grantee to tax penalties imposed under
Section 409A of the Code; provided further that if the stand-alone, tandem or
substitute Award is intended to qualify for the Performance-Based Exception, it
must separately satisfy the requirements of the Performance-Based Exception. If
an Award is granted in substitution for another Award or any non-Plan award or
benefit, the Committee shall require the surrender of such other Award or
non-Plan award or benefit in consideration for the grant of the new Award.
Awards granted in addition to or in tandem with other Awards or non-Plan awards
or benefits may be granted either at the same time as or at a different time
from the grant of such other Awards or non-Plan awards or benefits;

 



8

 

 

(b)          The Committee may, in its discretion and on such terms and
conditions as the Committee considers appropriate in the circumstances, grant
Awards under the Plan (“Substitute Awards”) in substitution for stock and
stock-based awards (“Acquired Entity Awards”) held by current or former
employees or non-employee directors of, or consultants to, another corporation
or entity who become Eligible Persons as the result of a merger or consolidation
of the employing corporation or other entity (the “Acquired Entity”) with the
Company or an Affiliate or the acquisition by the Company or an Affiliate of
property or stock of the Acquired Entity immediately prior to such merger,
consolidation or acquisition in order to preserve for the Grantee the economic
value of all or a portion of such Acquired Entity Award at such price as the
Committee determines necessary to achieve preservation of economic value. The
limitations of Sections 4.1 and 4.3 on the number of Shares reserved or
available for grants shall not apply to Substitute Awards granted under this
Section 5.6(b).

 

5.7           Compliance with Rule 16b-3 .

 

(a)            Six-Month Holding Period Advice . Unless a Grantee could
otherwise dispose of or exercise a derivative security or dispose of Shares
delivered under the Plan without incurring liability under Section 16(b) of the
Exchange Act, the Committee may advise or require a Grantee to comply with the
following in order to avoid incurring liability under Section 16(b) of the
Exchange Act: (i) at least six months must elapse from the date of acquisition
of a derivative security under the Plan to the date of disposition of the
derivative security (other than upon exercise or conversion) or its underlying
equity security, and (ii) Shares granted or awarded under the Plan other than
upon exercise or conversion of a derivative security must be held for at least
six months from the date of grant of an Award.

 

(b)            Reformation to Comply with Exchange Act Rules . To the extent the
Committee determines that a grant or other transaction by a Section 16 Person
should comply with applicable provisions of Rule 16b-3 (except for transactions
exempted under alternative Exchange Act rules), the Committee shall take such
actions as necessary to make such grant or other transaction so comply, and if
any provision of this Plan or any Award Agreement relating to a given Award does
not comply with the requirements of Rule 16b-3 as then applicable to any such
grant or transaction, such provision will be construed or deemed amended, if the
Committee so determines, to the extent necessary to conform to the then
applicable requirements of Rule 16b-3.

 

(c)            Rule 16b-3 Administration . Any function relating to a Section 16
Person shall be performed solely by the Committee or the Board if necessary to
ensure compliance with applicable requirements of Rule 16b-3, to the extent the
Committee determines that such compliance is desired. Each member of the
Committee or person acting on behalf of the Committee shall be entitled to, in
good faith, rely or act upon any report or other information furnished to him by
any officer, manager or other employee of the Company or any Affiliate, the
Company’s independent certified public accountants or any executive compensation
consultant or attorney or other professional retained by the Company to assist
in the administration of the Plan.

 

5.8            Deferral of Award Payouts . The Committee may permit a Grantee to
defer, or if and to the extent specified in an Award Agreement require the
Grantee to defer, receipt of the delivery of Shares that would otherwise be due
by virtue of the lapse or waiver of restrictions with respect to Restricted
Stock Units, the satisfaction of any requirements or goals with respect to
Performance Units or Performance Shares, the lapse or waiver of the deferral
period for Deferred Stock, or the lapse or waiver of restrictions with respect
to Other Stock-Based Awards. If the Committee permits such deferrals, the
Committee shall establish rules and procedures for making such deferral
elections and for the payment of such deferrals, which shall conform in form and
substance with applicable regulations promulgated under Section 409A of the Code
and Article 15 to ensure that the Grantee is not subjected to tax penalties
under Section 409A of the Code with respect to such deferrals. Except as
otherwise provided in an Award Agreement, any payment or any Shares that are
subject to such deferral shall be made or delivered to the Grantee as specified
in the Award Agreement or pursuant to the Grantee’s deferral election.

 

Article 6.
Stock Options

 

6.1            Grant of Options . Subject to and consistent with the provisions
of the Plan, Options may be granted to any Eligible Person in such number, and
upon such terms, and at any time and from time to time as shall be determined by
the Committee.

 

6.2            Award Agreement . Each Option grant shall be evidenced by an
Award Agreement that shall specify the Exercise Price, the Term of the Option,
the number of Shares to which the Option pertains, the time or times at which
such Option shall be exercisable and such other provisions as the Committee
shall determine.

 

6.3            Option Exercise Price. The Exercise Price of an Option under this
Plan shall be determined in the sole discretion of the Committee but may not be
less than 100% of the Fair Market Value of a Share on the Grant Date.

 

6.4            Grant of Incentive Stock Options. At the time of the grant of any
Option, the Committee may in its discretion designate that such Option shall be
made subject to additional restrictions to permit it to qualify as an Incentive
Stock Option. Any Option designated as an Incentive Stock Option:

 

 (a)          shall be granted only to an employee of the Company or a
Subsidiary Corporation;

 



9

 

 

 (b)          shall have an Exercise Price of not less than 100% of the Fair
Market Value of a Share on the Grant Date, and, if granted to a person who owns
capital stock (including stock treated as owned under Section 424(d) of the
Code) possessing more than 10% of the total combined voting power of all classes
of capital stock of the Company or any Subsidiary Corporation (a “More Than 10%
Owner”), have an Exercise Price not less than 110% of the Fair Market Value of a
Share on its Grant Date;

 

 (c)          shall be for a period of not more than 10 years (five years if the
Grantee is a More Than 10% Owner) from its Grant Date, and shall be subject to
earlier termination as provided herein or in the applicable Award Agreement;

 

 (d)          shall not have an aggregate Fair Market Value (as of the Grant
Date) of the Shares with respect to which Incentive Stock Options (whether
granted under the Plan or any other stock option plan of the Grantee’s employer
or any parent or Subsidiary Corporation (“Other Plans”)) are exercisable for the
first time by such Grantee during any calendar year (“Current Grant”),
determined in accordance with the provisions of Section 422 of the Code, which
exceeds $100,000 (the “$100,000 Limit”);

 

(e)          shall, if the aggregate Fair Market Value of the Shares (determined
on the Grant Date) with respect to the Current Grant and all Incentive Stock
Options previously granted under the Plan and any Other Plans which are
exercisable for the first time during a calendar year (“Prior Grants”) would
exceed the $100,000 Limit, be, as to the portion in excess of the $100,000
Limit, exercisable as a separate option that is not an Incentive Stock Option at
such date or dates as are provided in the Current Grant;

 

(f)          shall require the Grantee to notify the Committee of any
disposition of any Shares delivered pursuant to the exercise of the Incentive
Stock Option under the circumstances described in Section 421(b) of the Code
(relating to holding periods and certain disqualifying dispositions)
(“Disqualifying Disposition”) within 10 days of such a Disqualifying
Disposition;

 

(g)         shall by its terms not be assignable or transferable other than by
will or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee; provided, however, that the Grantee
may, to the extent provided in the Plan in any manner specified by the
Committee, designate in writing a beneficiary to exercise his or her Incentive
Stock Option after the Grantee’s death; and

 

(h)         shall, if such Option nevertheless fails to meet the foregoing
requirements, or otherwise fails to meet the requirements of Section 422 of the
Code for an Incentive Stock Option, be treated for all purposes of this Plan,
except as otherwise provided in subsections (d) and (e) above, as an Option that
is not an Incentive Stock Option.

 

Notwithstanding the foregoing and Section 3.2, the Committee may, without the
consent of the Grantee, at any time before the exercise of an Option (whether or
not an Incentive Stock Option), take any action necessary to prevent such Option
from being treated as an Incentive Stock Option.

 

6.5           Payment of Exercise Price. Except as otherwise provided by the
Committee in an Award Agreement, Options shall be exercised by the delivery of a
written notice of exercise to the Company, setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
for the Shares made by any one or more of the following means:

 

(a)          cash, personal check or wire transfer;

 

(b)          delivery of Common Stock owned by the Grantee prior to exercise,
valued at their Fair Market Value on the date of exercise;

 

(c)          with the approval of the Committee, Shares acquired upon the
exercise of such Option, such Shares valued at their Fair Market Value on the
date of exercise;

 

(d)          with the approval of the Committee, Restricted Shares held by the
Grantee prior to the exercise of the Option, each such share valued at the Fair
Market Value of a Share on the date of exercise; or

 

(e)          subject to applicable law (including the prohibited loan provisions
of Section 402 of the Sarbanes Oxley Act of 2002), through the sale of the
Shares acquired on exercise of the Option through a broker-dealer to whom the
Grantee has submitted an irrevocable notice of exercise and irrevocable
instructions to deliver promptly to the Company the amount of sale or loan
proceeds sufficient to pay for such Shares, together with, if requested by the
Company, the amount of federal, state, local or foreign withholding taxes
payable by Grantee by reason of such exercise.

 

The Committee may in its discretion specify that, if any Restricted Shares
(“Tendered Restricted Shares”) are used to pay the Exercise Price, (x) all the
Shares acquired on exercise of the Option shall be subject to the same
restrictions as the Tendered Restricted Shares, determined as of the date of
exercise of the Option, or (y) a number of Shares acquired on exercise of the
Option equal to the number of Tendered Restricted Shares shall be subject to the
same restrictions as the Tendered Restricted Shares, determined as of the date
of exercise of the Option.

 

Article 7.
Restricted Shares

 



10

 

 

7.1            Grant of Restricted Shares. Subject to and consistent with the
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Shares to any Eligible Person in such amounts as the Committee
shall determine.

 

7.2            Award Agreement. Each grant of Restricted Shares shall be
evidenced by an Award Agreement that shall specify the Period(s) of Restriction,
the number of Restricted Shares granted, and such other provisions as the
Committee shall determine. The Committee may impose such conditions and/or
restrictions on any Restricted Shares granted pursuant to the Plan as it may
deem advisable, including restrictions based upon the achievement of specific
performance goals, time-based restrictions on vesting following the attainment
of the performance goals, and/or restrictions under applicable securities laws;
provided that such conditions and/or restrictions may lapse, if so determined by
the Committee, in the event of the Grantee’s Termination of Affiliation due to
death, Disability, or involuntary termination by the Company or an Affiliate
without “cause.”

 

7.3            Consideration for Restricted Shares. The Committee shall
determine the amount, if any, that a Grantee shall pay for Restricted Shares.

 

7.4            Effect of Forfeiture. If Restricted Shares are forfeited, and if
the Grantee was required to pay for such shares or acquired such Restricted
Shares upon the exercise of an Option, the Grantee shall be deemed to have
resold such Restricted Shares to the Company at a price equal to the lesser of
(x) the amount paid by the Grantee for such Restricted Shares, or (y) the Fair
Market Value of a Share on the date of such forfeiture. The Company shall pay to
the Grantee the deemed sale price as soon as is administratively practical. Such
Restricted Shares shall cease to be outstanding and shall no longer confer on
the Grantee thereof any rights as a stockholder of the Company, from and after
the date of the event causing the forfeiture, whether or not the Grantee accepts
the Company’s tender of payment for such Restricted Shares.

 

7.5            Escrow; Legends. The Committee may provide that the certificates
for any Restricted Shares (x) shall be held (together with a stock power
executed in blank by the Grantee) in escrow by the Secretary of the Company
until such Restricted Shares become nonforfeitable or are forfeited and/or (y)
shall bear an appropriate legend restricting the transfer of such Restricted
Shares under the Plan. If any Restricted Shares become nonforfeitable, the
Company shall cause certificates for such shares to be delivered without such
legend.

 

Article 8.
Performance Units and Performance Shares

 

8.1            Grant of Performance Units and Performance Shares. Subject to and
consistent with the provisions of the Plan, Performance Units or Performance
Shares may be granted to any Eligible Person in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.

 

8.2            Value/Performance Goals. The Committee shall set performance
goals in its discretion which, depending on the extent to which they are met,
will determine the number or value of Performance Units or Performance Shares
that will be paid to the Grantee. With respect to Covered Employees and to the
extent the Committee deems it appropriate to comply with Section 162(m) of the
Code, all performance goals shall be objective Performance Measures satisfying
the requirements for the Performance-Based Exception and shall be set by the
Committee within the time period prescribed by Section 162(m) of the Code and
related regulations.

 

 (a)           Performance Unit. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant.

 

 (b)           Performance Share. Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the date of grant.

 

8.3            Earning of Performance Units and Performance Shares. After the
applicable Performance Period has ended, the holder of Performance Units or
Performance Shares shall be entitled to payment based on the level of
achievement of performance goals set by the Committee. If a Performance Unit or
Performance Share Award is intended to comply with the Performance-Based
Exception, the Committee shall certify the level of achievement of the
performance goals in writing before the Award is settled.

 

At the discretion of the Committee, the settlement of Performance Units or
Performance Shares may be in cash, Shares of equivalent value, or in some
combination thereof, as set forth in the Award Agreement.

 

If a Grantee is promoted, demoted or transferred to a different business unit of
the Company during a Performance Period, then, to the extent the Committee
determines that the Award, the performance goals, or the Performance Period are
no longer appropriate, the Committee may adjust, change, eliminate or cancel the
Award, the performance goals, or the applicable Performance Period, as it deems
appropriate in order to make them appropriate and comparable to the initial
Award, the performance goals, or the Performance Period.

 

At the discretion of the Committee, a Grantee may be entitled to receive any
dividends or Dividend Equivalents declared with respect to Shares deliverable in
connection with grants of Performance Units or Performance Shares which have
been earned, but not yet delivered to the Grantee.

 



11

 

 

Article 9.
Deferred Stock and Restricted Stock Units

 

9.1            Grant of Deferred Stock and Restricted Stock Units. Subject to
and consistent with the provisions of the Plan, the Committee, at any time and
from time to time, may grant Deferred Stock and/or Restricted Stock Units to any
Eligible Person, in such amount and upon such terms as the Committee shall
determine. Deferred Stock must conform in form and substance with applicable
regulations promulgated under Section 409A of the Code and with Article 15 to
ensure that the Grantee is not subjected to tax penalties under Section 409A of
the Code with respect to such Deferred Stock.

 

9.2            Vesting and Delivery. Delivery of Shares subject to a Deferred
Stock grant will occur upon expiration of the deferral period or upon the
occurrence of one or more of the distribution events described in Section
409A(a)(2) of the Code as specified by the Committee in the Grantee’s Award
Agreement for the Award of Deferred Stock. Delivery of Shares subject to a grant
of Restricted Stock Units occurs no later than the 15 th day of the third month
following the end of the taxable year of the Grantee or the fiscal year of the
Company in which the Grantee’s rights under such Restricted Stock Units are no
longer subject to a substantial risk of forfeiture as defined in final
regulations under Section 409A of the Code. In addition, an Award of Deferred
Stock may be subject to such substantial risk of forfeiture conditions as the
Committee may impose, which conditions may lapse at such times or upon the
achievement of such objectives as the Committee shall determine at the time of
grant or thereafter. A Grantee awarded Deferred Stock or Restricted Stock Units
will have no voting rights with respect to such Deferred Stock or Restricted
Stock Units prior to the delivery of Shares in settlement of such Deferred Stock
and/or Restricted Stock Units. Unless otherwise determined by the Committee, a
Grantee will have the rights to receive Dividend Equivalents in respect of
Deferred Stock and/or Restricted Stock Units, which Dividend Equivalents shall
be deemed reinvested in additional Shares of Deferred Stock or Restricted Stock
Units, as applicable. Unless otherwise determined by the Committee, to the
extent that the Grantee has a Termination of Affiliation while the Deferred
Stock or Restricted Stock Units remains subject to a substantial risk of
forfeiture, such Deferred Shares or Restricted Stock Units shall be forfeited,
unless the Committee determines that such substantial risk of forfeiture shall
lapse in the event of the Grantee’s Termination of Affiliation due to death,
Disability, or involuntary termination by the Company or an Affiliate without
“cause.”

 

Article 10.
Dividend Equivalents

 

The Committee is authorized to grant Awards of Dividend Equivalents alone or in
conjunction with other Awards. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Shares or additional Awards or otherwise
reinvested.

 

Article 11.
Bonus Shares

 

Subject to the terms of the Plan, the Committee may grant Bonus Shares to any
Eligible Person, in such amount and upon such terms and at any time and from
time to time as shall be determined by the Committee.

 

Article 12.
Other Stock-Based Awards

 

The Committee is authorized, subject to limitations under applicable law, to
grant such other Awards that are denominated or payable in, valued in whole or
in part by reference to, or otherwise based on, or related to, Shares, as deemed
by the Committee to be consistent with the purposes of the Plan, including
Shares awarded which are not subject to any restrictions or conditions,
convertible or exchangeable debt securities or other rights convertible or
exchangeable into Shares, and Awards valued by reference to the value of
securities of or the performance of specified Affiliates. Subject to and
consistent with the provisions of the Plan, the Committee shall determine the
terms and conditions of such Awards. Except as provided by the Committee, Shares
delivered pursuant to a purchase right granted under this Article 12 shall be
purchased for such consideration, paid for by such methods and in such forms,
including cash, Shares, outstanding Awards or other property, as the Committee
shall determine.

 

Article 13.
Non-Employee Director Awards

 

Subject to the terms of the Plan, the Board may grant Awards to any Non-Employee
Director, in such amount and upon such terms and at any time and from time to
time as shall be determined by the full Board in its sole discretion.

 

Article 14.
Amendment, Modification, and Termination

 

14.1          Amendment, Modification, and Termination. Subject to Section 14.2,
the Board may, at any time and from time to time, alter, amend, suspend,
discontinue or terminate the Plan in whole or in part without the approval of
the Company’s stockholders, except that (a) any amendment or alteration shall be
subject to the approval of the Company’s stockholders if such stockholder
approval is required by any federal or state law or regulation or the rules of
any stock exchange or automated quotation system on which the Shares may then be
listed or quoted, and (b) the Board may otherwise, in its discretion, determine
to submit other such amendments or alterations to stockholders for approval.

 



12

 

 

14.2          Awards Previously Granted. Except as otherwise specifically
permitted in the Plan or an Award Agreement, no termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Grantee of
such Award.

 

Article 15.
Compliance with Code Section 409A

 

15.1          Awards Subject to Code Section 409A. The provisions of this
Article 15 shall apply to any Award or portion thereof that is or becomes
deferred compensation subject to Code Section 409A (a “409A Award”),
notwithstanding any provision to the contrary contained in the Plan or the Award
Agreement applicable to such Award.

 

15.2          Deferral and/or Distribution Elections. Except as otherwise
permitted or required by Code Section 409A, the following rules shall apply to
any deferral and/or elections as to the form or timing of distributions (each,
an “Election”) that may be permitted or required by the Committee with respect
to a 409A Award:

 

 (a)          Any Election must be in writing and specify the amount being
deferred, and the time and form of distribution (i.e., lump sum or installments)
as permitted by this Plan. An Election may but need not specify whether payment
will be made in Shares or other property.

 

 (b)          Any Election shall become irrevocable as of the deadline specified
by the Committee, which shall not be later than December 31 of the year
preceding the year in which services relating to the Award commence; provided,
however, that if the Award qualifies as “performance-based compensation” for
purposes of Code Section 409A and is based on services performed over a period
of at least twelve (12) months, then the deadline may be no later than six (6)
months prior to the end of such Performance Period.

 

 (c)          Unless otherwise provided by the Committee, an Election shall
continue in effect until a written election to revoke or change such Election is
received by the Committee, prior to the last day for making an Election for the
subsequent year.

 

15.3          Subsequent Elections. Except as otherwise permitted or required by
Code Section 409A, any 409A Award which permits a subsequent Election to further
defer the distribution or change the form of distribution shall comply with the
following requirements:

 

 (a)          No subsequent Election may take effect until at least twelve (12)
months after the date on which the subsequent Election is made;

 

 (b)          Each subsequent Election related to a distribution upon separation
from service, a specified time, or a change in control as defined in Section
15.4(e) must result in a delay of the distribution for a period of not less than
five (5) years from the date such distribution would otherwise have been made;
and

 

 (c)          No subsequent Election related to a distribution to be made at a
specified time or pursuant to a fixed schedule shall be made less than twelve
(12) months prior to the date the first scheduled payment would otherwise be
made.

 

15.4         Distributions Pursuant to Deferral Elections. Except as otherwise
permitted or required by Code Section 409A, no distribution in settlement of a
409A Award may commence earlier than:

 

(a)          Separation from Service;

 

(b)          The date the Participant becomes Disabled (as defined in Section
2.13(b);

 

(c)          The Participant’s death;

 

(d)          A specified time (or pursuant to a fixed schedule) that is either
(i) specified by the Committee upon the grant of the Award and set forth in the
Award Agreement or (ii) specified by the Grantee in an Election complying with
the requirements of Section 15.2 and/or 15.3, as applicable; or

 

(e)          A change in control of the Company within the meaning of Treasury
Regulation Section 1.409A-3(h)(5).

 

15.5         Six Month Delay. Notwithstanding anything herein or in any Award
Agreement or Election to the contrary, to the extent that distribution of a 409A
Award is triggered by a Grantee’s Separation from Service, if the Grantee is
then a “specified employee” (as defined in Treasury Regulation Section
1.409A-1(i)), no distribution may be made before the date which is six (6)
months after such Grantee’s Separation from Service, or, if earlier, the date of
the Grantee’s death.

 



13

 

 

15.6         Death or Disability. Unless the Award Agreement otherwise provides,
if a Grantee dies or becomes Disabled before complete distribution of amounts
payable upon settlement of a 409A Award, such undistributed amounts, to the
extent vested, shall be distributed as provided in the Participants Election. If
the Participant has made no Election with respect to distributions upon death or
Disability, all such distributions shall be paid in a lump sum within 90 days
following the date of the Participant’s death or Disability.

 

15.7         No Acceleration of Distributions. This Plan does not permit the
acceleration of the time or schedule of any distribution under a 409A Award,
except as provided by Code Section 409A and/or applicable regulations or rulings
issued thereunder.

 

Article 16.
Withholding

 

16.1         Required Withholding.

 

(a)          The Committee in its sole discretion may provide that when taxes
are to be withheld in connection with the exercise of an Option, or upon the
lapse of restrictions on Restricted Shares, or upon the transfer of Shares, or
upon payment of any other benefit or right under this Plan (the date on which
such exercise occurs or such restrictions lapse or such payment of any other
benefit or right occurs hereinafter referred to as the “Tax Date”), the Grantee
may elect to make payment for the withholding of federal, state and local taxes,
including Social Security and Medicare (“FICA”) taxes by one or a combination of
the following methods:

 

(i)          payment of an amount in cash equal to the amount to be withheld;

 

(ii)         delivering part or all of the amount to be withheld in the form of
Common Stock valued at its Fair Market Value on the Tax Date;

 

(iii)        requesting the Company to withhold from those Shares that would
otherwise be received upon exercise of the Option, upon the lapse of
restrictions on Restricted Stock, or upon the transfer of Shares, a number of
Shares having a Fair Market Value on the Tax Date equal to the amount to be
withheld; or

 

(iv)        withholding from any compensation otherwise due to the Grantee.

 

The Committee in its sole discretion may provide that the maximum amount of tax
withholding upon exercise of an Option, upon the lapse of restrictions on
Restricted Shares, or upon the transfer of Shares, to be satisfied by
withholding Shares upon exercise of such Option, upon the lapse of restrictions
on Restricted Shares, or upon the transfer of Shares, pursuant to clause (iii)
above shall not exceed the minimum amount of taxes, including FICA taxes,
required to be withheld under federal, state and local law. An election by
Grantee under this subsection is irrevocable. Any fractional share amount and
any additional withholding not paid by the withholding or surrender of Shares
must be paid in cash. If no timely election is made, the Grantee must deliver
cash to satisfy all tax withholding requirements.

 

(b)          Any Grantee who makes a Disqualifying Disposition (as defined in
Section 6.4(f)) or an election under Section 83(b) of the Code shall remit to
the Company an amount sufficient to satisfy all resulting tax withholding
requirements in the same manner as set forth in subsection (a).

 

16.2          Notification under Code Section 83(b). If the Grantee, in
connection with the exercise of any Option, or the grant of Restricted Shares,
makes the election permitted under Section 83(b) of the Code to include in such
Grantee’s gross income in the year of transfer the amounts specified in Section
83(b) of the Code, then such Grantee shall notify the Company of such election
within 10 days of filing the notice of the election with the Internal Revenue
Service, in addition to any filing and notification required pursuant to
regulations issued under Section 83(b) of the Code. The Committee may, in
connection with the grant of an Award or at any time thereafter, prohibit a
Grantee from making the election described above.

 

Article 17.
Additional Provisions

 

17.1          Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise of all or substantially
all of the business and/or assets of the Company.

 

17.2          Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

 

17.3          Requirements of Law. The granting of Awards and the delivery of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. Notwithstanding any provision of the
Plan or any Award, Grantees shall not be entitled to exercise, or receive
benefits under, any Award, and the Company (and any Affiliate) shall not be
obligated to deliver any Shares or deliver benefits to a Grantee, if such
exercise or delivery would constitute a violation by the Grantee or the Company
of any applicable law or regulation.

 



14

 

 

17.4          Securities Law Compliance.

 

 (a)          If the Committee deems it necessary to comply with any applicable
securities law, or the requirements of any stock exchange upon which Shares may
be listed, the Committee may impose any restriction on Awards or Shares acquired
pursuant to Awards under the Plan as it may deem advisable. All certificates for
Shares delivered under the Plan pursuant to any Award or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the SEC, any stock exchange upon which Shares are then listed, any applicable
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. If so
requested by the Company, the Grantee shall make a written representation to the
Company that he or she will not sell or offer to sell any Shares unless a
registration statement shall be in effect with respect to such Shares under the
Securities Act of 1993, as amended, and any applicable state securities law or
unless he or she shall have furnished to the Company, in form and substance
satisfactory to the Company, that such registration is not required.

 

 (b)          If the Committee determines that the exercise or nonforfeitability
of, or delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any national
securities exchange or national market system on which are listed any of the
Company’s equity securities, then the Committee may postpone any such exercise,
nonforfeitability or delivery, as applicable, but the Company shall use all
reasonable efforts to cause such exercise, nonforfeitability or delivery to
comply with all such provisions at the earliest practicable date.

 

17.5          Awards Subject to Claw-Back Policies. Notwithstanding any
provisions herein to the contrary, all Awards granted hereunder shall be subject
to the terms of any recoupment policy currently in effect or subsequently
adopted by the Board to implement Section 304 of the Sarbanes-Oxley Act of 2002
("Sarbanes-Oxley Act") or Section 10D of the Exchange Act (or with any amendment
or modification of such recoupment policy adopted by the Board) to the extent
that such Award (whether or not previously exercised or settled) or the value of
such Award is required to be returned to the Company pursuant to the terms of
such recoupment policy.

 

17.6          No Rights as a Stockholder. No Grantee shall have any rights as a
stockholder of the Company with respect to the Shares (other than Restricted
Shares) which may be deliverable upon exercise or payment of such Award until
such Shares have been delivered to him or her. Restricted Shares, whether held
by a Grantee or in escrow by the Secretary of the Company, shall confer on the
Grantee all rights of a stockholder of the Company, except as otherwise provided
in the Plan or Award Agreement. At the time of a grant of Restricted Shares, the
Committee may require the payment of cash dividends thereon to be deferred and,
if the Committee so determines, reinvested in additional Restricted Shares.
Stock dividends and deferred cash dividends issued with respect to Restricted
Shares shall be subject to the same restrictions and other terms as apply to the
Restricted Shares with respect to which such dividends are issued. The Committee
may in its discretion provide for payment of interest on deferred cash
dividends.

 

17.7          Nature of Payments. Unless otherwise specified in the Award
Agreement, Awards shall be special incentive payments to the Grantee and shall
not be taken into account in computing the amount of salary or compensation of
the Grantee for purposes of determining any pension, retirement, death or other
benefit under (a) any pension, retirement, profit sharing, bonus, insurance or
other employee benefit plan of the Company or any Affiliate, except as such plan
shall otherwise expressly provide, or (b) any agreement between (i) the Company
or any Affiliate and (ii) the Grantee, except as such agreement shall otherwise
expressly provide.

 

17.8          Non-Exclusivity of Plan. Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for employees or Non-Employee Directors as it
may deem desirable.

 

17.9          Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Delaware,
other than its laws respecting choice of law.

 

17.10        Unfunded Status of Awards; Creation of Trusts. The Plan is intended
to constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Grantee pursuant to an Award, nothing
contained in the Plan or any Award Agreement shall give any such Grantee any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Shares or other property pursuant to any Award which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines.

 

17.11        Affiliation. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any Grantee’s employment or consulting contract at any time, nor
confer upon any Grantee the right to continue in the employ of or as an officer
of or as a consultant to the Company or any Affiliate.

 



15

 

 

17.12        Participation. No employee or officer shall have the right to be
selected to receive an Award under this Plan or, having been so selected, to be
selected to receive a future Award.

 

17.13        Military Service. Awards shall be administered in accordance with
Section 414(u) of the Code and the Uniformed Services Employment and
Reemployment Rights Act of 1994.

 

17.14        Construction. The following rules of construction will apply to the
Plan: (a) the word “or” is disjunctive but not necessarily exclusive, and (b)
words in the singular include the plural, words in the plural include the
singular, and words in the neuter gender include the masculine and feminine
genders and words in the masculine or feminine gender include the other neuter
genders.

 

17.15        Headings. The headings of articles and sections are included solely
for convenience of reference, and if there is any conflict between such headings
and the text of this Plan, the text shall control.

 

17.16        Obligations. Unless otherwise specified in the Award Agreement, the
obligation to deliver, pay or transfer any amount of money or other property
pursuant to Awards under this Plan shall be the sole obligation of a Grantee’s
employer; provided that the obligation to deliver or transfer any Shares
pursuant to Awards under this Plan shall be the sole obligation of the Company.

 

17.17        No Right to Continue as Director. Nothing in the Plan or any Award
Agreement shall confer upon any Non-Employee Director the right to continue to
serve as a director of the Company.

 

17.18        Stockholder Approval. All Awards granted on or after the Effective
Date and prior to the date the Company’s stockholders approve the Plan are
expressly conditioned upon and subject to approval of the Plan by the Company’s
stockholders.

 



16

 

